TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 1, 2016



                                      NO. 03-16-00171-CV


                                           D. L., Appellant

                                                  v.

               Texas Department of Family and Protective Services, Appellee




        APPEAL FROM 200TH DISTRICT COURT OF TRAVIS COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND BOURLAND
             AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the final decree of termination signed by the district court on February 16,

2016. Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the district court’s final decree of termination. Therefore, the Court affirms

the district court’s final decree of termination. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.